Title: From George Washington to Brigadier General Samuel Holden Parsons, 29 May 1778
From: Washington, George
To: Parsons, Samuel Holden


                    
                        Dear sir.
                        Head Quarters Valley Forge 29 May 1778.
                    
                    I recd your favor of the 22 Inst.
                    I wish some positive and clear evidence could have been procured against Mr Hammel. It is painful, to be obliged, at any time, to take away the personal liberty of a subject, on mere presumption of guilt. However I have reasons to expect some further proofs from another hand to justify any vigorous proceedings, which it may be necessary to use. I am &c.
                    
                        G.W.
                    
                